Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of Applicant’s RCE and the IDS received on 06 January 2022 and prior art of records do not disclose the claimed elements of “at least one passive backplane, each passive backplane comprising s plurality of backplane connectors, wherein each of the backplane connectors is configured to connect a respective donor card or transport card to that passive backplane, and wherein each of the backplane connectors is connected to each of the other connectors via one or more respective passive bi-directional backplane channels; wherein the master unit is configured so that all active processing streams of digital samples transported via the DAS is performed by the donor cards and transport cards and not the passive backplane” in independent claims 1, 18.
Kummetz et al. US 2013/0017863 A1 discloses only in figures 1, 2 and [43], [44], [47]-[50], [52] that, “[43] The coverage zones 16a-f can include the areas to which the DAS 10 extends signal coverage of the base stations 12a-n. For example, if the DAS 10 is positioned in a stadium, the coverage zones 16a-f may correspond to different sections of the stadium and the parking lot surrounding the stadium. In another example, if the DAS 10 is positioned in an office building, each of the coverage zones 16a-f may correspond to a different floor of the building”; and “[44] Each of the coverage zones 16a-f can each include one or more remote antenna units 18a-p. The remote antenna units 18a-p can service a number of different wireless devices, such as cellular phones, operating in the environment of the DAS 10. The remote antenna units of a particular coverage zone can receive the same group of signals from the base station router 14. The remote antenna units in the coverage zone can radiate the group of signals, such as a sector, received from the base station router 14 to the coverage zone. The remote antenna units 18a-p can communicate with the base station router 14 via any communication medium capable of carrying signals between the base station router 14 and the remote antenna units 18a-p. Examples of a suitable communication medium include copper wire (such as a coaxial cable), optical fiber, and microwave or optical link. The link can transport the signals in analog or in digitized form. As depicted in FIG. 1, different coverage zones can include different numbers of remote antenna units” and “[47] FIG. 2 depicts an example base station router 14 having an interface section 101, an output section 103, and a backplane 104. The interface section 101 can include donor interface cards 102a-n. The output section 103 can include zone interface cards 106a-n“; and ”[48] In the downlink direction, the donor interface cards 102a-n can transform signals received from the base stations 12a-n, such as RF signals, into one or more digital data streams. A digital data stream can include a series of digital samples representing a signal. In some aspects, transforming the signals received from the base stations 12a-n can include separately converting analog RF signals into digital data streams by separate analog-to-digital converters. In other aspects, transforming the signals can include converting digital signals in different standardized formats, such as CPRI or ORI data packets, from different base stations into a common digital format for processing at the backplane 104. Certain systems and processes that can be used to do so are described in U.S. Ser. No. 13/493,060, filed Jun. 11, 2012 and titled "Distributed Antenna System Interface for Processing Digital “[49] In the uplink direction, the donor interface cards 102a-n can transform digital data streams into uplink signals to be provided to the base stations 12a-n. The donor interface cards 102a-n can also include circuitry, such as band pass filters, for filtering downlink and uplink signals. Filtering the downlink and uplink signals can eliminate undesirable signals. The filters of the donor interface cards 102a-n can pass desired signals within a frequency band and reject or attenuate undesirable signal components” and “[50] In the downlink direction, the digital data streams from the donor interface cards 102a-n can be provided to the backplane 104. The backplane 104 can include configurable digital signal processing circuitry for processing signals from the donor interface cards 102a-n. A non-limiting example of the configurable digital processing circuitry is a field-programmable Gate Array ("FPGA"). The backplane 104 can combine the digital data streams into serialized data streams via the configurable digital signal processing circuitry. In some aspects, the backplane 104 can include a multiplexor device configured for combining the digital data streams by multiplexing parallel digital data streams into a digital data stream. In other aspects, the backplane 104 can include a summing device configured for combining the digital data streams by summing or adding digital data streams” and “[51] The combined data streams from the backplane 104 can be provided to the zone interface cards 106a-n. The backplane 104 can also provide combined digital data streams representing the signals of multiple sectors to a single zone interface card. Each of the zone interface cards 106a-n can transform the combined data streams into downlink signals to be provided to the remote antenna units of one or more coverage zones. Each of the zone interface cards 106a-n can simultaneously provide the downlink signals to the remote antenna units of the respective coverage zones. In some aspects, the downlink signals can include analog RF signals of sectors provided from base stations to be radiated by the remote antenna units of a respective coverage zone. In other aspects, the downlink signals can include digital signals of sectors provided from base stations to be provided to remote antenna units of a respective coverage zone. The remote antenna units can convert the digital signals to analog RF signals and radiate the RF signals into the coverage zones”; and “[52] In an uplink direction, the zone interface cards 106a-n can receive uplink signals from one or more remote antenna units. The uplink signals can be converted to digital data streams and provided to the backplane 104. The backplane 104 can combine the digital data streams into serialized data streams via the configurable digital signal processing circuitry. In some aspects, combining the digital data streams can include multiplexing parallel digital data streams into a digital data stream. In other aspects, combining the digital data streams can include summing or adding digital data streams. The backplane 104 can route the appropriate digital data streams representing uplink signals to the appropriate donor interface card”. 
Kummetz is silent in said bold text in said claimed elements in independent claims 1, 18. 
Dussmann et al. US 2017/0026199 A1 discloses only in Figures 2, 3B, 4 and [46[-[48] that, “[46] In some aspects, the universal backplane module 314 is implemented as a passive backplane that routes one or more streams of digital samples from the outputs of the universal digital RF transceiver modules 310 to the inputs of the universal digital transport interface module 312 and routes one or more streams of digital samples from the outputs of the universal digital transport interface module 312 to the inputs of the universal digital RF transceiver modules 310. In such aspects where the universal backplane module 314 is implemented as a passive backplane, the universal digital transport interface modules 312 combines and separates the various streams of digital samples, and each universal digital RF transceiver module 310 is configured to digitally sum corresponding digital IQ samples provided from the universal digital transport interface module 312 via the universal backplane module 314. [47] In some example, the system 300 is configured to intelligently detect and understand how the modules 310, 312, 314, 316, 318, and 320 are connected to each other to visualize the complete system 300 and adjust it according to pre-defined rules. [48] Each module 310, 312, 314, 316, 318, and 320 includes a module identification (ID) 324 that identifies the module and its capabilities. The module ID 324 can be implemented in various ways. For example, the module ID 324 can be stored in a non-volatile memory within the module. The system controller 322 is coupled to one or more interfaces or readers 326 that are configured to read the module ID 324 from each module 310, 312, 314, 316, 318, and 320”.
Dussmann is silent in said bold text in said claimed elements in independent claims 1, 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-34 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649